                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF WISCONSIN
In Re:                                                Case No. 2016-31034-GMH-13
PATRICIA A GILMORE


              Debtor
                                                      Chapter 13
                                                      ORDER OF DISMISSAL



        Upon the Certification of Jennifer K. Marchinowski, Staff Attorney for Rebecca R.

Garcia, Chapter 13 Standing Trustee, indicating that the debtor has failed to make payments as

required under prior Order of the Court;

        IT IS HEREBY ORDERED:

        That this case shall be dismissed effective immediately



Rebecca R. Garcia
Chapter 13 Standing Trustee
P O Box 3170
Oshkosh, WI 54903-3170
920.231.2150
Fax 920.231.5713
E-mail info@ch13oshkosh.com

                                             ####




             Case 16-31034-gmh        Doc 111       Filed 06/27/19   Page 1 of 1
